Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 & 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 9 and 1-16 are likewise rejected due to their dependency.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanashige et al. (JP 2013106406).

1. Kanashige et al. teach:
A rotor 30 for an electric motor (para 0006 1st sentence) comprising: 
a crankshaft/rotor shaft 60 extending along a main extension axis (fig 1) coinciding with a rotation axis (R1) of the crankshaft, at least one steel plate (for steel plates that make up core 31, see para 0019 1st sentence) including slots (the housing are holding the magnets 34) for housing magnets 34, the steel plate having a central housing/through hole 35, keyed onto an outer side wall/introduction groove 70 of the crankshaft according to an interference coupling (between the projections 32 & 33 and introduction groove 70), wherein the steel plate is coupled to the crankshaft, at said central seat (via the projections 32 & 33 and introduction groove 70), by shape coupling, wherein said shape coupling includes a first tooth/projections 32 & 33 made on the steel plate, which protrudes towards the associable crankshaft (figs 5b & 8a) and a first radial seat/1st path 72, made on said outer side wall (1st path) of the crankshaft, so as to house radially said first tooth (evident from figs 2 & 8a), at least partially, wherein the first radial seat has an isosceles trapezium cross-section (annotated fig below), with respect to a cross-section plane extending perpendicular to said axis of rotation, said isosceles trapezium being delimited laterally by a pair of oblique sides (annotated fig below) converging towards the axis of rotation, wherein the first tooth has a 'V' shaped cross-section with a pair of curvilinear side walls (the shape of the tooth is a square-like or cursive-like V), interfacing in abutment against said oblique sides of the first radial seat.  

    PNG
    media_image1.png
    712
    592
    media_image1.png
    Greyscale



2. Kanashige et al. teach:
The rotor as set forth in claim 1, wherein said oblique sides of the first seat are flat and said curvilinear side walls of the first tooth are circular.  

    PNG
    media_image2.png
    712
    592
    media_image2.png
    Greyscale

11. Kanashige et al. teach:
 The rotor for an electric motor as set forth in claim 1, wherein the coupling between the first tooth and the first radial seat is of the interference type (since the tooth/key has to be press-forced into the groove).  

17. Kanashige et al. teach:
An electric motor comprising a rotor as set forth in claim 1, and a stator (the stator is inherent due to the disclosure of a motor, see para 0006 1st sentence) arranged coaxial to said rotor.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanashige et al. in view of Kaimori et al. (EP 2538523).

3. Kanashige et al. has been discussed above, re claim 2; buit does not teach that said circular walls of the first tooth have a radius of curvature of at least 10 mm.  

Kaimori et al. teach that said circular walls (at width WR, fig 22) of the first tooth/key 2 have a radius of curvature of at least 10 mm (30 mm and this is shown by the stress levels indicated in the graph of fig 23) to equalize stress levels on the shaft and rotor gore (abstract last sentence).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kanashige et al. so that said circular walls of the first tooth have a radius of curvature of at least 10 mm, as taught by Kaimori et al, so as to equalize stress levels in the shaft and rotor gore connection.  

Allowable Subject Matter
Claims 4-10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834